        Case 3:19-cv-01481-WHO Document 151 Filed 04/07/21 Page 1 of 4




 1    Anna C. Haac (pro hac vice)                  Anna S. McLean (Cal. Bar No. 142233)
      TYCKO & ZAVAREEI LLP                         Michael A. Lundholm (Cal. Bar No. 336151)
 2    1828 L Street, N.W., Suite 1000              SHEPPARD MULLIN RICHTER & HAMPTON
      Washington, DC 20036                         LLP
 3    Phone: 202-973-0900                          Four Embarcadero Center, 17th Floor
      Fax: 202-973-0950                            San Francisco, CA 94111-4109
 4    Email: ssoneji@tzlegal.com                   Phone: (415) 434-9100
      Email: ahaac@tzlegal.com                     Fax: (415) 434-3947
 5                                                 amclean@sheppardmullin.com
      Craig C. Marchiando, Esq. (SBN 283829)
                                                   mlundholm@sheppardmullin.com
 6    CONSUMER LITIGATION ASSOCIATES,
      P.C.
      763 J. Clyde Morris Blvd., Ste. 1-A          Richard L. Scheff (pro hac vice)
 7                                                 Jonathan Boughrum (pro hac vice)
      Newport News, VA 23601
      Telephone: (757) 930-3660                    Michael C. Witsch (pro hac vice)
 8
      Facsimile: (757) 930-3662                    David F. Herman (pro hac vice)
 9    Email: craig@clalegal.com                    ARMSTRONG TEASDALE LLP
                                                   2005 Market Street
10    Kristi C. Kelly, Esq. (pro hac vice)         One Commerce Square, Fl. 29
      KELLY & GUZZO, PLC                           Philadelphia, PA 19103
11    3925 Chain Bridge Road, Suite 202            Phone: ((267) 780-2000
      Fairfax, VA 22030                            Fax: (215) 405-9070
12    (703) 424-7572                               rlscheff@armstrongteasdale.com
      (703) 591-0167 Facsimile                     jboughrum@armstrongteasdale.com
13    Email: kkelly@kellyguzzo.com                 mwitsch@armstrongteasdale.com
                                                   dherman@armstrongteasdale.com
14    Attorneys for Plaintiffs
                                                   Attorneys for Defendants
15    [Additional Counsel on Signature Page]

16
                                      UNITED STATES DISTRICT COURT
17
                                   NORTHERN DISTRICT OF CALIFORNIA
18
                                                        Case No.: 3:19-cv-01481-WHO
19    KIMETRA BRICE, et al.,
                                                        STIPULATION AND [PROPOSED]
20                               Plaintiffs,            ORDER REGARDING CASE
                                                        SCHEDULING
21    v.

22    MIKE STINSON; et al.,

23                               Defendants.
                                                        Case No.: 3:18-cv-01200-WHO
24    KIMETRA BRICE, et al.,
25                               Plaintiffs,
26    v.
27    HAYNES INVESTMENTS, LLC, et al.,
28                               Defendants
                                                                       STIPULATION AND [PROPOSED] ORDER
     SMRH:4823-4013-3092.4                        -1-                        REGARDING CASE SCHEDULING
        Case 3:19-cv-01481-WHO Document 151 Filed 04/07/21 Page 2 of 4




 1            WHEREAS, Plaintiffs Kimetra Brice, Earl Browne, and Jill Novorot (“Plaintiffs”) have

 2 asserted various claims in the above-captioned actions (the “Litigation”) against Haynes
 3 Investments, LLC, L. Stephen Haynes, Mike Stinson, Linda Stinson, 7HBF No. 2 LTD, Startup
 4 Capital Ventures, L.P., and Stephen J. Shaper (“Defendants” and together with Plaintiffs, “the
 5 Parties”);
 6            WHEREAS, the last day to file and serve notice of summary judgment motions for hearing

 7 on May 12, 2021 is currently April 7, 2021;
 8            WHEREAS, the Parties need to complete depositions of experts before summary judgment

 9 motions;
10            WHEREAS, depositions of the Parties’ experts are scheduled for April 9, 19 and 21;

11            WHEREAS, this Court’s decision on the enforceability of the arbitration provisions in the

12 loan contracts still remains pending before the Ninth Circuit;
13            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties as

14 follows:
15            1.       The deadline to file and serve notice of summary judgment motions is extended until

16 May 19, 2021;
17            2.       Dispositive Motions will be heard June 23, 2021 at 2:00 pm; and

18            3.       All other case deadlines will remain in place.

19 IT IS SO STIPULATED.
20 Dated: April 6, 2021                                       Respectfully submitted,

21                                                            By: /s/ Anna C. Haac
                                                              Anna C. Haac (pro hac vice)
22                                                            Mark A. Clifford (pro hac vice)
                                                              TYCKO & ZAVAREEI LLP
23                                                            1828 L Street, N.W., Suite 1000
                                                              Washington, DC 20036
24                                                            Phone: 202-973-0900
                                                              Fax: 202-973-0950
25                                                            Email: ahaac@tzlegal.com
26
27
28
                                                                             STIPULATION AND [PROPOSED] ORDER
     SMRH:4823-4013-3092.4                              -2-                        REGARDING CASE SCHEDULING
        Case 3:19-cv-01481-WHO Document 151 Filed 04/07/21 Page 3 of 4




 1                                               Sabita Soneji (SBN 224262)
                                                 TYCKO & ZAVAREEI LLP
 2                                               1970 Broadway, Suite 1070
                                                 Oakland, CA 94612
 3                                               Telephone (510) 254-6808
                                                 Facsimile (510) 210-0571
 4                                               Email: ssoneji@tzlegal.com

 5                                               Craig C. Marchiando, Esq., (SBN 283829)
                                                 Leonard A. Bennett, Esq., (pro hac vice)
 6                                               Amy Leigh Austin (pro hac vice)
                                                 CONSUMER LITIGATION
 7                                               ASSOCIATES, P.C.
                                                 763 J. Clyde Morris Blvd., Ste. 1-A
 8                                               Newport News, VA 23601
                                                 Telephone: (757) 930-3660
 9                                               Facsimile: (757) 930-3662
                                                 Email: lenbennett@clalegal.com
10                                               Email: craig@clalegal.com
                                                 Email: amyaustin@clalegal.com
11
                                                 Kristi C. Kelly, Esq. (pro hac vice)
12                                               Andrew Guzzo, Esq. (pro hac vice)
                                                 KELLY GUZZO PLC
13                                               3925 Chain Bridge Road, Suite 202
                                                 Fairfax, VA 22030
14                                               (703) 424-7572
                                                 (703) 591-0167 Facsimile
15                                               Email: kkelly@kellyguzzo.com
                                                 Email: aguzzo@kellyguzzo.com
16                                               Attorneys for Plaintiffs
17                                               By: /s/ Jonathan P. Boughrum
                                                 Jonathan P. Boughrum
18                                               David Foster Herman
                                                 Richard L. Scheff
19                                               Michael Christopher Witsch
                                                 ARMSTRONG TEASDALE LLP
20                                               2005 Market Street, 29th Floor
                                                 One Commerce Square
21                                               Philadelphia, PA 191013
                                                 Phone: (267) 780-2012
22                                               Fax: (215) 405-9070
                                                 jboughrum@armstrongteasdale.com
23                                               dherman@armstrongteasdale.com
                                                 rscheff@armstrongteasdale.com
24                                               mwitsch@armstrongteasdale.com
25
26
27
28
                                                                STIPULATION AND [PROPOSED] ORDER
     SMRH:4823-4013-3092.4                 -3-                        REGARDING CASE SCHEDULING
        Case 3:19-cv-01481-WHO Document 151 Filed 04/07/21 Page 4 of 4




 1                                                          Anna S. McLean
                                                            Michael A. Lundholm
 2                                                          SHEPPARD MULLIN RICHTER &
                                                            HAMPTON LLP
 3                                                          Four Embarcadero Center, 7th Floor
                                                            San Francisco, CA 94111
 4                                                          Phone: (415) 434-9100
                                                            Fax: (415) 434-3947
 5                                                          AMcLean@sheppardmullin.com
                                                            MLundholm@sheppardmullin.com
 6                                                          Attorneys for Defendants, 7HBF No. 2 LTD.,
                                                            Startup Capital Ventures, L.P., Linda Stinson,
 7                                                          Michael Stinson, Stephen J. Shaper,
                                                            Haynes Investments, LLC, and L. Stephen
 8                                                          Haynes

 9
              I, Jonathan P. Boughrum, hereby attest pursuant to N.D. Cal. Local Rule 5-1(i)(3), that
10
     concurrence to the filing of this document has been obtained from each signatory hereto.
11
12                                                          /s/ Jonathan P. Boughrum
                                                            Jonathan P. Boughrum
13
14
              IT IS SO ORDERED.
15
16            DATED:April 7, 2021
17
                                                            The Hon. William H. Orrick
18
                                                            United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                                           STIPULATION AND [PROPOSED] ORDER
     SMRH:4823-4013-3092.4                            -4-                        REGARDING CASE SCHEDULING
